Order entered November 5, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01330-CV

                    IN THE INTEREST OF J.A.H & J.A.H, CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 05-13133-R

                                            ORDER
       Before the Court is appellant’s motion to review the trial court’s order sustaining the
contests to her affidavit of indigence. We ORDER Gary Fitzsimmons, Dallas County District
Clerk, to file by 5:00 P.M. on NOVEMBER 5, 2014, a clerk’s record containing the following
four documents:
       1. affidavit of indigence filed on October 13, 2014;
       2. contest to the affidavit filed by Court Reporter Tanner Joy Feast on October 17, 2014;
       3. contest to the affidavit filed by Deputy Court Reporter Kendra LaKissha Thibodeaux
on October 21, 2014; and
       4. the order sustaining the contests signed on October 23, 2014.
       We DIRECT the Clerk of this Court to send a copy of this order by electronic
transmission to the Honorable James Martin, Judge of the 254th Judicial District Court, Gary
Fitzsimmons, and counsel for all parties.
                                                     /s/      ADA BROWN
                                                              JUSTICE